Gaynor, J.:
The complaint alleges that “ the Lewis Foundry & Machine Com-, pany, a Pennsylvania corporation ”, manufactured and sold to the defendant certain steel rolls, and that it assigned its cause of action therefor to the plaintiff. The defendant’s motion that the complaint be made more definite and certain, so as to show whether the plaintiff’s assignor is a corporation, and, if so, whether domestic or foreign, and, if the latter, “the state, country or government” under whose laws it was created, also whether it is a “ stock, non-stock, or mixed” corporation, and if the first whether it be a “moneyed, transportation or business” corporation, was denied below. The motion was purely captious and vexatious. Section 1775 of the Code of Civil Procedure requires a plaintiff corporation to allege in the complaint that it is a corporation, whether it is domestic or foreign, and if the latter, the state or country under whose laws it was created. The plaintiff here is not a corporation. But if we should be willing to assume that it has to allege the status of its corporate assignor in the manner required by the said section, it has done so. The allegation that it is “ a Pennsylvania corporation ”, shows all that the said section required, i. <?., that it is a corporation, that it is foreign, and the state of its origin. It may well seem strange that our over-burdened courts are called upon by a learned bar to deal with frivolous questions like this.
The order is affirmed.
Woodward, Jenks, Hooker and High, JJ., concurred.
Order affirmed, with ten dollars costs and disbursements.